Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  December 15, 2008                                                        Clifford W. Taylor,
                                                                                   Chief Justice

  136617 	                                                             Michael F. Cavanagh
  136653                                                               Elizabeth A. Weaver
  136983                                                                      Marilyn Kelly
                                                                         Maura D. Corrigan
                                                                       Robert P. Young, Jr.
                                                                       Stephen J. Markman,
  GARY L. BUSH, Guardian of GARY E. BUSH,                                               Justices
  a Protected Person,
                Plaintiff-Appellee,
  v      	                                       SC: 136617      

                                                 COA: 274709       

                                                 Kent CC: 06-000982-NM 

  BEHROOZ-BRUCE SHABAHANG, M.D.,

  GEORGE T. SUGIYAMA, M.D., M. ASHRAF 

  MANSOUR, M.D., VASCULAR ASSOCIATES, 

  P.C., and SPECTRUM HEALTH

  BUTTERWORTH CAMPUS,

               Defendants, 

  and 

  JOHN CHARLES HEISER, M.D., and WEST 

  MICHIGAN CARDIOVASCULAR SURGEONS,

             Defendants-Appellants. 

  _________________________________________/ 

  GARY L. BUSH, Guardian of GARY E. BUSH,

  a Protected Person,

                Plaintiff-Appellee, 

  v      	                                       SC: 136653      

                                                 COA: 274708       

                                                 Kent CC: 06-000982-NM 

  BEHROOZ-BRUCE SHABAHANG, M.D.,

           Defendant-Appellant, 

  and 

  JOHN CHARLES HEISER, M.D., WEST 

  MICHIGAN CARDIOVASCULAR SURGEONS,

  GEORGE T. SUGIYAMA, M.D., M. ASHRAF 

  MANSOUR, M.D., VASCULAR ASSOCIATES, 

  P.C., and SPECTRUM HEALTH

  BUTTERWORTH CAMPUS,

               Defendants. 

  _________________________________________/

                                                                                                               2



GARY L. BUSH, Guardian of GARY E. BUSH,
a Protected Person,
              Plaintiff-Appellee,
v                                                                 SC: 136983
                                                                  COA: 274726
                                                                  Kent CC: 06-000982-NM
BEHROOZ-BRUCE SHABAHANG, M.D.,
JOHN CHARLES HEISER, M.D., WEST
MICHIGAN CARDIOVASCULAR SURGEONS,
GEORGE T. SUGIYAMA, M.D., M. ASHRAF
MANSOUR, M.D., and VASCULAR
ASSOCIATES, P.C.,
          Defendants,
and
SPECTRUM HEALTH BUTTERWORTH
CAMPUS,
           Defendant-Appellant.
_________________________________________/

       On November 19, 2008, the Court heard oral argument on the applications for
leave to appeal the May 1, 2008 judgment of the Court of Appeals. On order of the
Court, the applications are again considered, and they are GRANTED, limited to the
issues: (1) whether the plaintiff’s defective notice of intent as to defendants West
Michigan Cardiovascular Surgeons and Spectrum Health tolled the period of limitations
pursuant to MCL 600.5856(c), as amended by 2004 PA 87, effective April 22, 2004; and
(2) whether defendant Shabahang’s defective response to the plaintiff’s notice of intent,
MCL 600.2912b(7), was presumed valid such that the plaintiff was required to wait the
full 182-day period before filing his medical malpractice action.

      KELLY, J. (concurring).

       I concur in the order granting leave to appeal. However, I would welcome
briefing and argument on all issues raised in the three cases in which leave to appeal has
been granted.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 15, 2008                   _________________________________________
       1215                                                                  Clerk